BETTS, District Judge.
By rule 165 of the district court, causes wherein the matter in demand does not exceed $50, are made summary, and by rule 176, the advocate’s and proctor’s costs on each side are limited in such actions to $12.
In these cases, as in those determining the jurisdiction of the circuit or supreme court, the amount put in demand by the claim of the libellant is conclusive upon the point.
In this case the respondent and claimant may clearly appeal to the circuit court on the merits, because they have been compelled to litigate a demand exceeding $50: and for the same reason the libellants may appeal, they having put in suit a claim beyond $50, which this court has refused to adjudge in their favor.
Accordingly, upon the face of those proceedings, the libellants, on a general decree for costs, are entitled to have them taxed as in a plenary cause. The same rule applies to the costs awarded the respondent in that branch of the case which seeks to charge him individually.
It was competent to the court, on the hearing or during the term, to have regulated, at its discretion, the allowance of costs. Had the subject been brought to my attention, I am strongly persuaded I should have limited the recovery on each side to summary costs.
The final decree was pronounced and enrolled in January term, and it is doubtful whether the court has any power over the subject after the expiration of that term. 3 Sumn. 495 [The New England, Case No. 10,151]; [Hudson v. Guestier] 7 Granch [11 U. S.] 1. There is no authority in the court to adjudge costs de novo, on an appeal from taxation; such order should be one made in the cause on the hearing, and composing in part the terms of the final decree.
The appeal from the taxation overruled.